Exhibit 10.1

Execution Version

FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT (this “Fifth Amendment and
Joinder”), dated as of March 6, 2015, is by and among NEW MEDIA HOLDINGS I LLC,
a Delaware limited liability company (“Holdings”), NEW MEDIA HOLDINGS II LLC, a
Delaware limited liability company (the “Borrower”), certain Subsidiaries of
Holdings party hereto (together with Holdings, collectively, the “Guarantors”),
HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC”), DEUTSCHE BANK AG NEW YORK BRANCH
(“DB” and together with HSBC, the “Additional Lenders”) and CITIZENS BANK OF
PENNSYLVANIA, as administrative agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, Holdings, certain banks and financial institutions from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain credit agreement dated as of June 4, 2014 (as previously
amended or modified pursuant to that certain letter agreement dated as of
July 17, 2014, that certain First Amendment dated as of September 3, 2014, that
certain Second Amendment dated as of November 20, 2014, that certain Third
Amendment dated as of January 9, 2015 and that certain Fourth Amendment dated as
of February 13, 2015 and as further amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Borrower has
notified the Administrative Agent that it is requesting an Incremental Revolving
Credit Commitment in an aggregate principal amount of $15,000,000 (the “Fifth
Amendment Incremental Revolver Increase”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Additional Lenders amend the Credit Agreement to effect such amendments as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the Fifth Amendment Incremental Revolver
Increase; and

WHEREAS, the Additional Lenders are willing to provide the Fifth Amendment
Incremental Revolver Increase.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENT

1.1 Fifth Amendment. This Fifth Amendment and Joinder constitutes an
“Incremental Amendment” pursuant to Section 2.24 of the Credit Agreement.

1.2 Amendments to Recitals to Credit Agreement. From and after the Fifth
Amendment Effective Date (as hereinafter defined), the first whereas clause in
the recitals to the Credit Agreement is amended pursuant to this Fifth Amendment
and Joinder to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth below:

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(i) Initial Term Loans in an aggregate principal amount of $200,000,000,
(ii) First Amendment Incremental Term Loans in an aggregate principal amount of
$25,000,000, (iii) Third Amendment Incremental Term Loans in an aggregate
principal amount as of the Third Amendment Effective Date of $102,000,000,
(iv) Fourth Amendment Replacement Term Loans in an initial aggregate principal
amount of $327,000,000 (with a current balance of $325,875,000) which Fourth
Amendment Replacement Term Loans replace the Initial Term Loans, the First
Amendment Incremental Term Loans and the Third Amendment Incremental Term Loans
in accordance with the terms of Section 9.1(d) of this Agreement and,
(v) Revolving Credit Commitments in an initial aggregate principal amount of
$25,000,000 (which may be used for the issuance of one or more Letters of Credit
from time to time and one or more Swing Line Loans from time to time), which
Revolving Credit Commitments shall be increased to $75,000,000 as of the Third
Amendment Effective Date by an Incremental Revolving Credit Commitment of
$50,000,000 (such increase, the “Third Amendment Incremental Revolver Increase”
and the Revolving Credit Loans made thereunder, the “Third Amendment Incremental
Revolving Credit Loans”) and which Third Amendment Incremental Revolving Credit
Loans have been repaid prior to the Conversion Date and the Third Amendment
Incremental Revolver Increase automatically terminated in accordance with
Section 2.2(a)(ii) and (vi) additional Revolving Credit Commitments in an
aggregate principal amount of $15,000,000 as of the Fifth Amendment Effective
Date (such increase, the “Fifth Amendment Incremental Revolver Increase”);

1.3 Amendment to Definitions. From and after the Fifth Amendment Effective Date
(as hereinafter defined), the following definitions in the Credit Agreement are
amended pursuant to this Fifth Amendment and Joinder to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth below:

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.24(a) and shall include the Fifth Amendment Incremental Revolver
Increase.

 

2



--------------------------------------------------------------------------------

“Maturity Date” means (i) with respect to the Fourth Amendment Replacement Term
Loans, the sixth anniversary of the Closing Date; (ii) with respect to the
Revolving Credit Facility, the fifth anniversary of the Closing Date (the
“Revolving Credit Maturity Date”); (iii) with respect to any tranche of Extended
Term Loans, Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders and (iv) with respect to any Incremental Loans or Incremental
Revolving Credit Commitments (other than the Fifth Amendment Incremental
Revolver Increase), the final maturity date as specified in the applicable
Incremental Amendment; provided that, in each case, if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.

“Revolving Credit Commitment” means as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Swing Line
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 2.2, or, as the case may be, in the
Assignment and Acceptance pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Total Revolving Credit Commitments as of the FourthFifth
Amendment Effective Date is $25,000,000.40,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments (including the Fifth Amendment Incremental Revolver
Increase) at such time.

1.4 Amendments to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by inserting in appropriate alphabetical order the following new
definitions:

“Fifth Amendment” means that certain Fifth Amendment and Joinder to Credit
Agreement dated as of the Fifth Amendment Effective Date, by and among Holdings,
the Borrower, the other Loan Parties party thereto, the Additional Lenders (as
defined therein) and the Administrative Agent.

“Fifth Amendment Effective Date” means March 6, 2015.

“Fifth Amendment Incremental Revolver Increase” has the meaning set forth in the
recitals hereto.

1.5 Amendments to Schedule 2.2. From and after the Fifth Amendment Effective
Date, Schedule 2.2 to the Credit Agreement attached as Annex A to this Fifth
Amendment and Joinder shall replace Schedule 2.2 to the Credit Agreement to
reflect amendments pursuant to this Fifth Amendment and Joinder. All other
Schedules to the Credit Agreement shall not be modified or otherwise affected.

1.6 Credit Agreement Governs. The Fifth Amendment Incremental Revolver Increase
shall have identical terms as the existing Revolving Credit Facility and shall
otherwise

 

3



--------------------------------------------------------------------------------

be subject to the provisions, including any provisions restricting the rights,
or regarding the obligations, of the Loan Parties or any provisions regarding
the rights of the Lenders, of the Credit Agreement and the other Loan Documents.

ARTICLE II

ADDITIONAL LENDER JOINDER

2.1 Joinder. The Additional Lenders have agreed to provide a Revolving Credit
Commitments to the Borrower in the aggregate amount of $15,000,000 (the
“Additional Lender Commitment Amount”). By its signature to this Fifth Amendment
and Joinder, each Additional Lender hereby joins the Credit Agreement as a
Revolving Credit Lender, and establishes a Revolving Credit Commitment to the
Borrower in the amount of the Additional Lender Commitment Amount set forth on
Schedule 2.2 to the Credit Agreement, as amended by this Fifth Amendment and
Joinder. Each Additional Lender shall be a party to, and bound by, the Credit
Agreement as a Lender thereunder as of the Fifth Amendment Effective Date.

2.2 Representations and Warranties. Each Additional Lender represents and
warrants to the Administrative Agent and the Borrower that this Amendment has
been duly authorized, executed and delivered by each of them and that the Credit
Agreement, as modified by this Amendment, constitutes the legal, valid and
binding obligation of such Additional Lender, enforceable against it in
accordance with its terms.

2.3 Lack of Reliance on the Administrative Agent. Each Additional Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Joinder and become a Lender under the Credit
Agreement. Each Additional Lender acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking any action under the Credit Agreement
or any other Loan Document.

2.4 Foreign Lenders. To the extent that any Additional Lender is a Foreign
Lender, it certifies that it has delivered all applicable forms and perform all
other actions required under Section 2.18 of the Credit Agreement.

2.5 Appointment of Administrative Agent. Each Additional Lender hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Additional Lender under the Credit Agreement and the other Loan Documents,
and such Additional Lender irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of the
Credit Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of the Credit Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto.

 

4



--------------------------------------------------------------------------------

2.6 Notice Address. The address for each Additional Lender for purposes of all
notices and other communications is as set forth on an administrative
questionnaire delivered by such Additional Lender to the Administrative Agent.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

3.1 Closing Conditions. This Fifth Amendment and Joinder shall become effective
as of the day and year set forth above (the “Fifth Amendment Effective Date”)
upon satisfaction (or waiver) of the following conditions (in each case, in form
and substance reasonably acceptable to the Administrative Agent):

(a) Executed Fifth Amendment and Joinder. The Administrative Agent shall have
received a copy of this Fifth Amendment and Joinder duly executed by each of the
Loan Parties, the Administrative Agent and the Additional Lenders.

(b) Fifth Amendment Incremental Revolving Credit Commitment Conditions. The
conditions set forth in Section 2.24 of the Credit Agreement shall have been
satisfied.

(c) Fees and Expenses.

(i) The Borrower shall have paid, or cause to be paid, or shall have arranged
for such payment in a manner reasonably satisfactory to the Administrative
Agent, all fees due and payable on the Fifth Amendment Effective Date pursuant
to the terms of the Credit Agreement, as amended by this Fifth Amendment and
Joinder.

(ii) The Administrative Agent shall have received from the Borrower such other
fees and expenses that are due and payable in connection with the consummation
of the transactions contemplated hereby and King & Spalding LLP shall have
received from the Borrower payment of all outstanding fees and expenses
previously incurred and all fees and expenses incurred in connection with this
Fifth Amendment and Joinder.

(d) Closing Certificates. The Administrative Agent shall have received for each
Loan Party a certificate (A) certifying that the articles of incorporation or
other organizational documents, as applicable, of each Loan Party that were
delivered on the Closing Date (or later date, as applicable) remain true and
complete as of the Fifth Amendment Effective Date (or certified updates as
applicable), (B) certifying that the bylaws, operating agreements or partnership
agreements of each Loan Party that were delivered on the Closing Date (or later
date, as applicable) remain true and correct and in force and effect as of the
Fifth Amendment Effective Date (or certified updates as applicable),
(C) attaching copies of the resolutions of the board of directors or comparable
managing body of each Loan Party approving and adopting this Fifth

 

5



--------------------------------------------------------------------------------

Amendment and Joinder, the transactions contemplated herein and authorizing
execution and delivery hereof, and certifying such resolutions to be true and
correct and in force and effect as of the Fifth Amendment Effective Date and
(D) certifying that each officer listed in the incumbency certification
contained in each Loan Party’s secretary’s certificate, delivered on the Closing
Date (or later date, as applicable) remains a duly elected and qualified officer
of such Loan Party and such officer remains duly authorized to execute and
deliver on behalf of such Loan Party the Fifth Amendment and Joinder or
attaching a new incumbency certificate for each officer signing this Fifth
Amendment and Joinder.

(e) Legal Opinion. The Administrative Agent shall have received, in form and
substance reasonably acceptable to the Administrative Agent, the legal opinion
of Cleary Gottlieb Steen & Hamilton LLP, New York counsel to Holdings, the
Borrower and the Restricted Subsidiaries. Such legal opinion (A) shall cover
such matters incident to the Transactions as the Administrative Agent may
reasonably require to the extent such opinions are customary for transactions of
the type contemplated by this Fifth Amendment and Joinder and (B) shall be
addressed to the Administrative Agent, the Issuing Bank and the Lenders
(including the Additional Lenders).

(f) Good Standings. The Administrative Agent shall have received for each Loan
Party customary “bring-down” certificates of good standing, existence or its
equivalent with respect to such Loan Party in its state of incorporation or
organization, as applicable.

ARTICLE IV

MISCELLANEOUS

4.1 Amended Terms. On and after the Fifth Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Fifth Amendment and Joinder. Except
as specifically amended hereby or otherwise agreed, the Credit Agreement is
hereby ratified and confirmed and shall remain in full force and effect
according to its terms.

4.2 Representations and Warranties of the Loan Parties. The Loan Parties hereby
represent and warrant that (a) each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents is true and correct in
all material respects on and as of the Fifth Amendment Effective Date as if made
on and as of such date, except to the extent that any such representation and
warranty specifically relates to an earlier date, in which case such
representation and warranty was true and correct in all material respects on and
as of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representation and warranty that is already
qualified or modified by materiality in the text thereof, and (b) no Default or
Event of Default has occurred and is continuing on the Amendment Effective Date
or after giving effect to this Amendment.

4.3 Existing Letters of Credit. Attached hereto as Annex B is a list of each of
the letters of credit that have been issued under the Credit Agreement from the
Closing Date through

 

6



--------------------------------------------------------------------------------

the Fifth Amendment Effective Date, in each case, described by date of issuance,
letter of credit number, amount, beneficiary and the date of expiry.

4.4 Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and each other Loan Document and acknowledges and reaffirms (a) that
it is bound by all terms of the Credit Agreement and each other Loan Document
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.

4.5 Loan Document. This Fifth Amendment and Joinder shall constitute a Loan
Document under the terms of the Credit Agreement.

4.6 Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Fifth Amendment and Joinder,
including without limitation the reasonable and documented fees and expenses of
the Administrative Agent’s legal counsel.

4.7 Further Assurances. The Loan Parties agree to promptly take such action,
upon the reasonable request of the Administrative Agent, as is necessary to
carry out the intent of this Fifth Amendment and Joinder.

4.8 Entirety. This Fifth Amendment and Joinder and the other Loan Documents
embody the entire agreement among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.

4.9 Counterparts; Telecopy. This Fifth Amendment and Joinder may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Fifth Amendment and Joinder by
telecopy or other electronic means shall be effective as an original and shall
constitute a representation that an original will be delivered.

4.10 GOVERNING LAW. THIS FIFTH AMENDMENT AND JOINDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

4.11 Successors and Assigns. This Fifth Amendment and Joinder shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

4.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.12 and 9.18 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Fifth Amendment and
Joinder to be duly executed on the date first above written.

 

BORROWER:     NEW MEDIA HOLDINGS II LLC     By:  

/s/ Michael E. Reed

    Name:   Michael E. Reed     Title:   Chief Executive Officer GUARANTORS:    
NEW MEDIA HOLDINGS I LLC     By:  

/s/ Michael E. Reed

    Name:   Michael E. Reed     Title:   Chief Executive Officer     LOCAL MEDIA
GROUP HOLDINGS LLC     LOCAL MEDIA GROUP, INC.     SEACOAST NEWSPAPERS, INC.    
LMG MASSACHUSETTS, INC.     LMG PENNSYLVANIA MANAGEMENT, INC.     THE INQUIRER
AND MIRROR, INC.     LMG PENNSYLVANIA HOLDINGS, INC.    

LMG PENNSYLVANIA, L.P., by its general partner,

LMG Pennsylvania Management, Inc.

    THE MAIL TRIBUNE, INC.     LMG NATIONAL PUBLISHING, INC.     THE NICKEL OF
MEDFORD, INC.     LMG STOCKTON, INC.     By:  

/s/ Kirk A. Davis

    Name:   Kirk A. Davis     Title:   Chief Executive Officer & President

 

NEW MEDIA HOLDINGS II LLC

FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COPLEY OHIO NEWSPAPERS, INC.

ENHE ACQUISITION, LLC

ENTERPRISE NEWSMEDIA HOLDING, LLC

ENTERPRISE NEWSMEDIA, LLC

ENTERPRISE PUBLISHING COMPANY, LLC

GATEHOUSE MEDIA ARKANSAS HOLDINGS, INC.

GATEHOUSE MEDIA CALIFORNIA HOLDINGS, INC.

GATEHOUSE MEDIA COLORADO HOLDINGS, INC.

GATEHOUSE MEDIA CONNECTICUT HOLDINGS, INC.

GATEHOUSE MEDIA CORNING HOLDINGS, INC.

GATEHOUSE MEDIA DELAWARE HOLDINGS, INC.

GATEHOUSE MEDIA DIRECTORIES HOLDINGS, INC.

GATEHOUSE MEDIA FLORIDA HOLDINGS, INC.

GATEHOUSE MEDIA FREEPORT HOLDINGS, INC.

GATEHOUSE MEDIA HOLDCO, LLC

GATEHOUSE MEDIA ILLINOIS HOLDINGS II, INC.

GATEHOUSE MEDIA ILLINOIS HOLDINGS, INC.

GATEHOUSE MEDIA INTERMEDIATE HOLDCO, LLC

GATEHOUSE MEDIA IOWA HOLDINGS, INC.

GATEHOUSE MEDIA KANSAS HOLDINGS II, INC.

GATEHOUSE MEDIA KANSAS HOLDINGS, INC.

GATEHOUSE MEDIA LANSING PRINTING, INC.

GATEHOUSE MEDIA LOUISIANA HOLDINGS, INC.

GATEHOUSE MEDIA MANAGEMENT SERVICES, INC.

GATEHOUSE MEDIA MICHIGAN HOLDINGS II, INC.

   

GATEHOUSE MEDIA MICHIGAN HOLDINGS, INC.

GATEHOUSE MEDIA MINNESOTA HOLDINGS, INC.

GATEHOUSE MEDIA MISSOURI HOLDINGS II, INC.

GATEHOUSE MEDIA MISSOURI HOLDINGS, INC.

GATEHOUSE MEDIA MASSACHUSETTS I, INC.

GATEHOUSE MEDIA MASSACHUSETTS II, INC.

GATEHOUSE MEDIA NEBRASKA HOLDINGS, INC.

GATEHOUSE MEDIA VIRGINIA HOLDINGS, INC.

GATEHOUSE MEDIA NEW YORK HOLDINGS, INC.

GATEHOUSE MEDIA NORTH DAKOTA HOLDINGS, INC.

GATEHOUSE MEDIA OHIO HOLDINGS, INC.

GATEHOUSE MEDIA OKLAHOMA HOLDINGS, INC.

GATEHOUSE MEDIA OPERATING, LLC

GATEHOUSE MEDIA PENNSYLVANIA HOLDINGS, INC.

GATEHOUSE MEDIA SUBURBAN NEWSPAPERS, INC.

GATEHOUSE MEDIA TENNESSEE HOLDINGS, INC.

GATEHOUSE MEDIA TEXAS HOLDINGS, INC.

GATEHOUSE MEDIA VENTURES, INC.

GATEHOUSE MEDIA, LLC

GEORGE W. PRESCOTT PUBLISHING COMPANY, LLC

LIBERTY SMC, L.L.C.

LOW REALTY, LLC

LRT FOUR HUNDRED, LLC

MINERAL DAILY NEWS TRIBUNE, INC.

NEWS LEADER, INC.

SUREWEST DIRECTORIES

TERRY NEWSPAPERS, INC.

THE PEORIA JOURNAL STAR, INC.

 

By:  

/s/ Kirk A. Davis

Name:   Kirk A. Davis Title:   Chief Executive Officer & Chief Operating Officer

 

NEW MEDIA HOLDINGS II LLC

FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GATEHOUSE MEDIA TEXAS HOLDINGS II, INC. LMG RHODE ISLAND HOLDINGS, INC. LMG
MAINE HOLDINGS, INC. CUMMINGS ACQUISITION, INC. By:  

/s/ Kirk A. Daris

Name:   Kirk A. Davis Title:   Chief Executive Officer

 

NEW MEDIA HOLDINGS II LLC

FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CA DAYTONA HOLDINGS, INC. CA ALABAMA HOLDINGS, INC. CA FLORIDA HOLDINGS, INC. CA
SOUTH CAROLINA HOLDINGS, INC. CA NORTH CAROLINA HOLDINGS, INC. CA LOUISIANA
HOLDINGS, INC. CA MASSACHUSETTS HOLDINGS, INC. By:  

/s/ Mark Maring

Name:   Mark Maring Title:   Treasurer

 

NEW MEDIA HOLDINGS II LLC

FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent
    By:  

/s/ A. Paul Dawley

    Name: A. Paul Dawley     Title:   Vice President

 

NEW MEDIA HOLDINGS II LLC

FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADDITIONAL

LENDER:

   

HSBC BANK USA, NATIONAL ASSOCIATION, as an

Additional Lender

        By:  

/s/ Alberto Uy

    Name:   ALBERTO UY     Title:   VICE PRESIDENT

 

 

NEW MEDIA HOLDINGS II LLC

FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADDITIONAL

LENDER:

   

DEUTSCHE BANK AG NEW YORK BRANCH, as an

Additional Lender

    By:  

/s/ Michael Winters

    Name:   Michael Winters     Title:   Vice President     By:  

/s/ Kirk L. Tashjian

    Name:   Kirk L. Tashjian     Title:   Director

 

 

NEW MEDIA HOLDINGS II LLC

FIFTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Annex A

Amended Schedule 2.2 to Credit Agreement

[See attached.]



--------------------------------------------------------------------------------

SCHEDULE 2.2

Revolving Credit Commitment

 

Lender

   Revolving Credit
Commitment  

Citizens Bank of Pennsylvania

   $ 16,666,666.67   

Credit Suisse AG, Cayman Islands Branch

   $ 8,333,333.33   

HSBC Bank USA, National Association

   $ 10,000,000   

Deutsche Bank AG New York Branch

   $ 5,000,000      

 

 

 

TOTAL:

   $ 40,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Annex B

Letters of Credit

 

Issuing Bank

  

Credit Party

   LC#    Amount      Issue
Date    Expiration    Renewal   

Purpose

Citizens Bank of Pennsylvania

   New Media Holdings II LLC    LC #S910322    $ 208,125.06       1/9/2015   
1/9/2016    Annually    In favor of UB Operating Company III, LLC – For Halifax
Closing

Citizens Bank of Pennsylvania

   New Media Holdings II LLC    LC #S910324    $ 92,500.04       1/9/2015   
1/9/2016    Annually    In favor of UB Operating Company III, LLC – For Halifax
Closing